Name: Commission Regulation (EEC) No 2134/77 of 28 September 1977 amending Regulation (EEC) No 1501/77 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/ 18 Official Journal of the European Communities 29 . 9 . 77 COMMISSION REGULATION (EEC) No 2134/77 of 28 September 1977 amending Regulation (EEC) No 1501/77 determining the intervention centres (or cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1386/77 (2), and in particular Article 3 (8) thereof, Whereas the intervention centres for common wheat were determined in Commission Regulation (EEC) No 1501 /77 of 1 July 1977 determining the interven ­ tion centres for cereals (3 ) ; Whereas a check of the list of centres in Italy has shown that certain centres have been omitted ; whereas, in order to ensure that producers in the regions concerned have access to intervention , five further centres for barley should be added to the list ; HAS ADOPTED THIS REGULATION : Article 1 The centres listed in the Annex to this Regulation shall be added to the Annex to Regulation (EEC) No 1501 /77 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1977. For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) OJ No L 158 , 29 . 6 . 1977, p. 1 . (3 OJ No L 168 , 6 . 7 . 1977, p. 1 . 29 . 9 . 77 Official Journal of the European Communities No L 248/ 19 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  BILAG  ANNEX 1 . Le signe + prÃ ©cise que le lieu indiquÃ © est considÃ ©rÃ © comme centre d intervention pour la cÃ ©rÃ ©ale en cause . 2 . Le signe  prÃ ©cise que le lieu indiquÃ © n'est pas Ã considÃ ©rer comme centre d'intervention pour la cÃ ©rÃ ©ale en cause . 1 . Das Zeichen + bedeutet, daÃ  der angegebene Ort als Interventionsstelle fÃ ¼r die betreffende Ge ­ treideart gilt . 2. Das Zeichen  bedeutet, daÃ  der angegebene Ort nicht als Interventionsstelle fÃ ¼r betreffende Ge ­ treideart gilt . 1 . Il segno + significa che il luogo indicato Ã ¨ considerato centro d intervento per il cereale in causa . 2. Il segno  significa che il luogo indicato non Ã ¨ da considerarsi centro d'intervento per il cereale in causa . 1 . Het teken 4- geeft aan, dat deze plaats interventiecentrum is voor de betrokken graansoort. 2 . Het teken  geeft aan , dat deze plaats geen interventiecentrum is voor de betrokken graansoort. 1 . Tegnet + angiver, at det anfÃ ¸rte sted betragtes som interventionscenter for den pÃ ¥gÃ ¦ldende korn ­ sort. 2 . Tegnet  angiver, at det anfÃ ¸rte sted ikke betragtes som interventionscenter for den pÃ ¥gÃ ¦ldende kornsort. 1 . The sign + indicates that the location shown is treated as an intervention centre for the cereal in question . 2. The sign  indicates that the location shown is not to be treated as an intervention centre for the cereal in question . Centres d'intervention Interventionsort Centri di intervento Interventiecentrum Interventionscentre Intervention centres Froment tendre Weichweizen Frumento tenero Zachte tarwe BlÃ ¸d hvede Common wheat Seigle Roggen Segala Rogge Rug Rye Orge Gerste Orzo Gerst Byg Barley Froment dur Hartweizen Frumento duro Durum tarwe HÃ ¥rd hvede Durum wheat MaÃ ¯s Mais Granturco MaÃ ¯s Majs Maize ITALIA Brescia Brescia +  +  + Udine Udine +  +  + Bologna Bologna   +   Bari Bari +  + +  Matera Matera +  + + 